Citation Nr: 9921686	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  97-03 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to reimbursement for a padded steering wheel and 
a power trunk release to be considered as automotive adaptive 
equipment.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran apparently had active duty from September 1947 to 
September 1951 and from January 1953 to January 1957.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Detroit, Michigan.  

The case returns to the Board following a remand to the 
originating agency in August 1997.  

In the August 1997 remand, the Board referred to the 
originating agency questions regarding the disposition of the 
claims for reimbursement filed in 1986 and 1992, as well as 
the amount of reimbursement by VA for items determined to be 
adaptive automobile equipment pursuant to the October 1995 
claim.  It is unclear from a review of the claims folder 
whether any action was taken on this referral.  The Board 
again refers the matters to the originating agency.  


FINDINGS OF FACT

1.  A padded steering wheel is an item that must be added to 
a vehicle to make it safe for use by the veteran due to his 
physical condition.

2.  A power trunk release is not an item that must be added 
to a vehicle to make it safe for use by the veteran, nor does 
it assist him into or out of the vehicle.  


CONCLUSIONS OF LAW

1.  A padded steering wheel is automotive adaptive equipment 
within the meaning of applicable laws and regulations.  38 
U.S.C.A. §§ 3901, 3902, 5107(a) (West 1991); 38 C.F.R. §§ 
3.808(e), 17.157 (1998).

2.  A power trunk release is not automotive adaptive 
equipment within the meaning of applicable laws and 
regulations.  38 U.S.C.A. §§ 3901, 3902, 5107(a) (West 1991); 
38 C.F.R. §§ 3.808(e), 17.157 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

The veteran's representative claims that the RO failed to 
comply with the instructions on remand.  The Board disagrees.  
As discussed below, the originating agency attempted to 
obtain information as instructed.  It also supplied an 
adequate statement of its reasons and bases for its continued 
denial of the veteran's claim pursuant to the pertinent laws 
and regulations.  


Factual Background

The veteran was previously rated as permanently and totally 
disabled from service-connected loss of use of the lower 
extremities.  General eligibility for an automobile or other 
conveyance was established in a November 1967 rating action.  

In October 1995, the veteran submitted an application for 
reimbursement for specified features of a recently purchased 
car.  The features included a padded steering wheel and a 
power trunk opener.  On the application, the veteran stated 
that he needed a padded steering wheel in order to get a firm 
grip due to carpal tunnel syndrome.  VA did not authorize 
reimbursement for the costs associated with these features as 
neither item permitted or assisted the veteran in safely 
operating the vehicle or in gaining access or egress from the 
vehicle.  

In his substantive appeal, the veteran indicated that he had 
carpal tunnel syndrome in both hands, which caused decreased 
grip strength and pain.  Gripping a narrow steering wheel 
increased the symptoms.  He felt such a situation could lead 
to losing control of the vehicle.  The padded steering wheel 
was less stressful on the hands and arms, and therefore 
reduced the chance of losing control.  Weak hands and arms 
also made access to and egress from the vehicle more 
difficult.  In addition, the veteran explained that problems 
with the hands created difficulty in grasping a key to unlock 
the trunk.  He had dropped the key many times, which caused 
additional physical stress to look for it.

Pursuant to the Board's remand, in September 1997, the 
originating agency wrote the dealership from which the 
veteran purchased the vehicle with the features in question.  
The RO asked the dealership to provide the retail price and 
the dealer invoice cost for a padded steering wheel.  No 
response was received from the dealership.  

Also pursuant to the Board's remand, the veteran was afforded 
a VA orthopedic examination in October 1997 for evaluation of 
upper extremity function.  He complained primarily of pain in 
the neck, arms, and hands, as well as numbness in the hands.  
The examiner commented that examination of the upper 
extremities revealed moderate functional capacity overall, 
with adequate range of motion and power.  However, hand 
function was somewhat diminished with minimal to moderate 
finger-to-thumb pressure.  In a June 1998 addendum, the 
examiner stated her opinion that the veteran was precluded 
from safely opening the trunk of his car.  Inserting a key 
into a keyhole for trunk release required more power and 
dexterity of the hands.  In contrast, a remote control 
release required some degree of pressure between the thumb 
and the rest of the fingers.  

In October 1998, the veteran underwent an evaluation by 
occupational therapy personnel.  He reported increasing 
problems with pain and tingling in the arms and hands.  He 
had a two-door car, but was considering buying a van due to 
arm problems with transfer and stowing the wheelchair in the 
back seat.     


Analysis

VA provides an eligible person the adaptive equipment deemed 
necessary to insure that the eligible person will be able to 
operate the automobile or other conveyance in a manner 
consistent with such person's own safety and the safety of 
others and so as to satisfy the applicable standards of 
licensure established by the State of such person's residency 
or other proper licensing authority.  38 U.S.C.A. § 
3902(b)(1); 38 C.F.R. § 17.156.  

The term "adaptive equipment" means equipment which must be 
part of or added to a conveyance manufactured for sale to the 
general public to make it safe for use by the claimant, and 
enable that person to meet the applicable standards of 
licensure.  38 U.S.C.A. § 3901(2); 38 C.F.R. §§ 3.808(e), 
17.157 (formerly 38 C.F.R. § 17.119b, redesignated without 
changes at 61 Fed. Reg. 21,966 (May 13, 1996)).  Adaptive 
equipment includes, but is not limited to: 1) a basic 
automatic transmission, power steering, power brakes, power 
window lifts, power seats, and air-conditioning equipment 
when necessary for the health and safety of the veteran; 2) 
special equipment necessary to assist the eligible person 
into or out of the automobile or other conveyance, regardless 
of whether the automobile or other conveyance is to be 
operated by the eligible person or is to be operated for such 
person by another person; and 3) any modification of the 
interior space of the automobile or other conveyance if 
needed because of the physical condition of such person in 
order for such person to enter or operate the vehicle. Id.      

On appeal, the veteran seeks entitlement to reimbursement for 
installation of a padded steering wheel and a power trunk 
release.  

With respect to the padded steering wheel, the Board 
initially notes that the feature is not among those 
specifically listed as accepted adaptive equipment in the 
applicable law and regulations.  In addition, the Board does 
not find that a padded steering wheel is, by design, 
necessary to assist the veteran into or out of the vehicle.  
However, the Board does find that the padded steering wheel 
is needed for the safe operation of the vehicle due to the 
veteran's carpal tunnel syndrome and its associated symptoms.  
Therefore, the Board finds that the padded steering wheel is 
automotive adaptive equipment for purposes of reimbursement.  
38 U.S.C.A. § 3901(2); 38 C.F.R. §§ 3.808(e), 17.157.    
 
With respect to the power trunk release, the Board also finds 
that it is not specifically listed as adaptive equipment as 
set forth above and is not by function or design necessary to 
assist the veteran into or out of the vehicle.  Moreover, the 
Board finds that it is not a modification of the interior 
space of the automobile needed because of the physical 
condition of such person in order for such person to enter or 
operate the vehicle.  The ability to release the trunk from 
the inside or by remote control does not in any reasonable 
way involve the ability to enter or operate the vehicle.  The 
Board notes that VA has otherwise determined that a power 
trunk release is a convenience.  See Veterans Health 
Administration manual M-2, Part IX, 4.01.  Therefore, the 
Board finds that a power trunk release is not automotive 
adaptive equipment within the meaning of the applicable laws 
and regulations.  38 U.S.C.A. § 3901(2); 38 C.F.R. 
§§ 3.808(e), 17.157.    


ORDER

Entitlement to reimbursement for a padded steering wheel as 
automotive adaptive equipment is granted to the maximum 
allowed by law or regulation.  


Entitlement to reimbursement for a power trunk release as 
automotive adaptive equipment is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

